Citation Nr: 9931492	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  99-01 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1. Entitlement to service connection for an acquired 
psychiatric disorder, characterized as a nervous disorder.

2. Entitlement to an extension beyond October 31, 1997 of a 
temporary total rating for a period of post-operative 
convalescence under 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had active service from November 1974 to August 
1990.  Combat service is not claimed or indicated by the 
record.  

This matter comes before the Board of Veterans' Appeals 
(Board) as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in New Orleans, 
Louisiana.

The Board's decision is limited to the issues developed for 
appellate review.  A review of the record, indicates that the 
veteran has several other claims in various stages of 
development.  These include increased ratings claims for a 
forehead scar; laceration scar; right shoulder separation; 
hearing loss; tinnitus; herpes simplex; residuals of a corn; 
left knee disorder; and left elbow disorder.  These issues 
have not been fully developed for appellate review, and are 
not before the Board at this time. Kellar v. Brown, 6 Vet. 
App. 157 (1994); Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  There is no evidence connecting post service psychiatric 
diagnoses to disease or injury in service.  

3.  The appellant underwent surgery on his service-connected 
left knee on September 22, 1997.  

4.  He was assigned a temporary total disability rating under 
38 C.F.R. § 4.30 from September 22, 1997 to October 31, 1997.

5.  The medical evidence of record does not demonstrate that 
the veteran's left knee surgery required continued 
convalescence beyond October 31, 1997.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a nervous disorder. 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).

2. The criteria for an extension beyond October 31, 1997 for 
a temporary total convalescence rating following surgery for 
a service-connected left knee disability have not been met. 
38 U.S.C.A. 5107 (West 1991); 38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Nervous disorder

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for a psychiatric disability, the 
threshold question to be answered is whether the appellant 
has presented evidence of a well-grounded claim; that is, one 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for certain listed chronic diseases, including psychoses, but 
not including neuroses, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

In this case, there are diagnoses of current psychiatric 
disability.  The outpatient notes contain notations of 
anxiety and other symptoms.  The March 1998 VA examination 
diagnosed depression.  

The veteran has reported hallucinations and other symptoms in 
service.  He is considered competent to report what he 
actually experienced.  Also, the service medical records 
report complaints of hallucinations and other symptoms, 
although the medical personnel attributed those symptoms to 
alcohol abuse.  Therefore, there is sufficient evidence of 
disease or injury in service, to meet the threshold 
requirements for a well grounded claim.  

A well grounded claim also requires evidence which connects 
the current disability to the symptoms in service.  This 
evidence must come from a physician or other trained medical 
specialist with the expertise to provide a competent opinion 
on the medical question of etiology.  As a lay witness, the 
veteran's assertion that there is a connection is not 
evidence.  Here, review of the record does not disclose any 
evidence from a competent source which connects the current 
diagnosis to disease or injury in service.  Consequently, the 
claim is not well grounded and must be denied.  As the claim 
is not well grounded, the Board can not move beyond 
38 U.S.C.A. § 5107(a) to analyze the claim on the merits and 
38 U.S.C.A. § 5107(b) does not apply.  

The statement of the case adequately informed the veteran of 
the need for evidence of a connection in accordance with 38 
U.S.C. 5103 (West 1991).  See Robinette v. Brown, 8 Vet. 
App. 69 (1995); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  



II. Extension beyond October 31, 1997 of a temporary total 
rating

A review of the record shows that on September 22, 1997, the 
veteran was hospitalized for and underwent an arthroscopy, 
left knee, and medial meniscectomy. 

In an October 1997 VA examination. three weeks later, the 
examiner noted the arthroscopic surgery and medial 
meniscectomy.  The surgical scars were not tender; or, 
adherent.  There were no ulcers, elevations, depression, or 
tissue loss, edema, inflammation, or keloidal formation, and 
the texture was normal.  ROM of the left knee was limited by 
pain, and the veteran was not able to stand on the leg.  
Extension was to 0 degrees; and, flexion to 110 degrees.

A follow-up examination on December 4, 1997 noted that the 
veteran continued to complain of residual symptoms, and 
weakness of the knee.  However, the examiner noted that he 
was much improved and doing better since the surgery.

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted for a period of one, 
two, or three months. Awards are to commence on the day of 
hospital admission and continue for a period of one to three 
months from the first day of the month following hospital 
discharge or outpatient release. 38 C.F.R. § 4.30 (1999).

Entitlement to a temporary total convalescence rating is 
warranted if treatment of a service-connected disability 
results in: (1) surgery necessitating at least one month of 
post-operative convalescence (38 C.F.R. § 4.30 (a)(1)); (2) 
surgery with severe post-operative residuals such as 
incomplete healed surgical wounds, therapeutic immobilization 
of one major joint or more, application of a body case, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited) (38 C.F.R. § 4.30(a)(2)); or 
immobilization by cast, without surgery, of one major joint 
or more (38 C.F.R. § 4.30(a)(3) (1999)).  

Convalescence is "the stage of recovery following an attack 
of disease, a surgical operation, or an injury."  Dorland's 
Illustrated Medical Dictionary 374 (28th ed. 1994).  Felden 
v. West, 11 Vet. App. 427 (1998).   

Extensions of one to three months, beyond the initial three 
months, may be made under 38 C.F.R. § 4.30(a)(1), (2), or 
(3).  Extensions of one or more months up to six months, 
beyond the initial six months, may be made only under 38 
C.F.R. § 4.30(a)(2) or (3) upon the approval of the 
Adjudication Officer.  38 C.F.R. § 4.30(b) (1999).

In this case, the record shows that the veteran underwent 
left knee surgery on September 22, 1997.  He was granted a 
temporary total rating for convalescence under 38 C.F.R. § 
4.30 from September 22, 1997 to October 31, 1997.  The 
veteran now claims that an extension of his temporary total 
convalescence rating is warranted, apparently because he had 
been using crutches, and, or a walking stick for six months 
after surgery.  

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
for an extension of a temporary total rating under 38 C.F.R. 
§ 4.30 beyond October 31, 1997, for convalescence following 
left knee surgery. Although the evidence shows that the 
veteran continued to experience left knee symptomatology 
after that date, it does not show that he required continued 
convalescence due to post-operative residuals, that he 
experienced severe postoperative residuals (such as unhealed 
surgical wounds, house confinement, or the necessity for 
continued use of crutches with regular weight bearing 
prohibited), or that he required continued immobilization of 
the knee joint. 

The medical evidence does not indicate the need for continued 
convalescence or severe post operative residuals.  A VA 
examination just 3 weeks after the arthroscopy, in October 
1997, notes that the veteran's surgical scars from his 
arthroscopic surgery of the left knee were non-tender; or, 
adherent. There was no inflammation, edema, or keloidal 
formation, and no limitation of functioning caused by the 
scars. There were no ulcers; elevations; depression; or 
tissue loss, and the texture was normal. He limped and could 
not stand on the left leg, and ROM was limited by pain.

November 1997 VA records note that he was ambulating with a 
cane.  December 1997 VA records show much improvement since 
the arthroscopy.

The medical evidence clearly shows that his surgical wounds 
were fully healed and that he was weaned from crutches and 
used a cane to ambulate as early as 3 weeks after surgery.  
He was not confined to the house, nor did he require 
continued immobilization of the joint as evidenced by 
treatment records showing that he went for additional 
unrelated surgery on October 28, 1997, and other medical 
treatment and examinations within one month of his knee 
surgery.  

The Board notes the veteran's contentions that he had to use 
"crutches for six months and then a walking cane" due to 
his left knee disability.  However, the total rating for 
convalescence, as specified above, is warranted while 
recovery is ongoing for surgical residuals only, such as 
incompletely healed surgical wounds, casting, or joint 
immobilization needed for surgical recovery. Thereafter, a 
schedular rating is reassigned following such recovery to 
cover the level of disability, even worsening disability. A 
total rating based on convalescence is not appropriate simply 
on the basis that the underlying disability continues to be 
symptomatic (or becomes worse) following the surgery. The 
appropriate schedular rating is intended to cover this 
situation.

In this case, the record does not contain any doctors' notes 
indicating that the veteran was unable to return to work.  
His records also do not show that his inability to work, if 
any, was caused primarily by residuals of the left knee 
surgery. Again, the veteran's left knee surgical wounds were 
shown to be healing well in the October 1997 VA examination, 
he ambulated with a cane and no longer required crutches or 
immobilization as of that date. 

In summary, while the veteran is competent to report 
symptomatology, there are no medical opinions which support a 
longer convalescence.  The medical evidence of record is most 
probative and that establishes that the left knee surgery did 
not require continued convalescence after October 31, 1997.  
Thus, the preponderance of evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

The claim for service connection for an acquired psychiatric 
disorder, characterized as a nervous disorder is not well 
grounded and the appeal as to that issue is denied. 

An extension beyond October 31, 1997 of a temporary total 
rating for a period of post-operative convalescence under 38 
C.F.R. § 4.30 is denied.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals







